Exhibit 10.10
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment, effective as of December 28, 2008, is made by and between
Robert E. Switz (“Executive”) and ADC Telecommunications, Inc. (the “Company”)
and amends that certain employment agreement, dated August 13, 2003, between
Executive and the Company (the “Employment Agreement”). Except as so amended,
the Employment Agreement otherwise remains in full force and effect.
     WHEREAS, the parties previously entered into the Employment Agreement to
provide for Executive’s services as President and Chief Executive Officer of the
Company;
     WHEREAS, Executive and the Company further desire to amend Executive’s
Employment Agreement on the terms set forth herein to comply with Section 409A
of the Internal Revenue Code of 1986 (the “Code”) (added by the American Jobs
Creation Act of 2004).
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
1. 409A COMPLIANCE. Article III of the Employment Agreement is amended by the
addition of the following new Section 3.4:
     3.4. 409A Compliance. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and operated so that the payment of the
compensation and benefits set forth herein either shall either be exempt from
the requirements of section 409A of the Internal Revenue Code or shall comply
with the requirements of such provision. Accordingly, the following rules shall
apply:
          3.4.1. Separation from Service. The term “termination of employment”
shall be interpreted consistent with the term “separation from service” within
the meaning of Treasury regulation section §1.409A-1(h), but only to the extent
strictly necessary to establish a time of payment for the deferred compensation
described in Section 3.2.3(a)(ii) (lump sum cash severance) and
Section 3.2.3(a)(iii) (subsidized COBRA coverage) that complies with section
409A of the Internal Revenue Code, without altering any of the conditions of the
arrangement that may cause the Executive’s rights to such amounts to become
unconditional (such as an involuntary termination of employment without Cause or
a voluntary termination of employment for Good Reason that entitles the
Executive to such separation benefits). Whether a “separation from service” has
occurred depends on whether the facts and circumstances indicate that the
Company and the Executive reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services the
Executive would perform after such date (whether as an employee or independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona

 



--------------------------------------------------------------------------------



 



fide services performed (whether as an employee or an independent contractor)
over the immediately preceding thirty-six (36) month period).
          3.4.1. Specified Employee. If on the date of the Executive’s
Separation from Service, the Executive is a “specified employee” as defined in
Treasury regulation section 1.409-1(i) or such other regulation or guidance
issued under Section 409A of the Internal Revenue Code, then payment of the lump
sum cash severance described in Section 3.2.3(a)(ii) shall be delayed until the
earlier of the first day of the seventh month following the Executive’s
Separation from Service or the date of his death, at which time the Executive
shall receive the lump sum cash severance payment, together with interest,
compounded annually, equal to the prime rate (as published in The Wall Street
Journal) in effect as of the Separation from Service. If the subsizided COBRA
coverage under Section 3.2.3(a)(iii) (or reimbursements for the cost of such
coverage, as applicable) is taxable to the Executive, then to the extent
necessary to avoid a violation of section 409A of the Internal Revenue Code, the
Executive shall pay for such coverage for the first six months following his
Separation from Service and shall be reimbursed for such payments on the first
day of the seventh month following his Separation from Service, together with
interest, compounded annually, equal to the prime rate (as published in The Wall
Street Journal) in effect as of the Separation from Service.
     IN WITNESS WHEREOF, this Amendment to Employment Agreement has been signed
by the parties hereto on the date set forth below.
     ADC Telecommunications, Inc.

         
/s/ Laura N. Owen
 
Laura N. Owen
  /s/ Robert E. Switz
 
Robert E. Switz    
Vice President, Chief Administrative Officer
       

 